--------------------------------------------------------------------------------

EXHIBIT 10.5
 
Dated as of March 15, 2012


Mr. Michael Feinman
10 Northwood Court
Dix Hills, New York 11746


Dear Mike:


This letter agreement sets forth the terms and conditions pursuant to which
Aceto Corporation (the "Company") will engage you to provide consulting services
to the Company on an independent contractor basis.


    1.   Services; Duties.  During the Consulting Period (as defined in Section
2 below), the Company hereby engages you on an as needed basis from time-to-time
to provide sales services in support of the Crop Protection segment (the
"Consulting Services").  The Consulting Services shall be performed at a
combination of on-site at the Company’s offices or remotely during the hours of
8:30 a.m. to 5:00 p.m.  During the Consulting Period you will report to Terry
Kippley with regard to your consulting schedule, location as to where services
are to be performed, and duties.  Your schedule will be set in consultation with
Mr. Kippley on the Friday prior to the week during which you will perform the
services.  During the Consulting Period, you will: (a) render the Consulting
Services ethically and conscientiously and devote your best efforts and
abilities to the Company; and (b) observe all policies and directives in place
from time-to-time by the Company for independent contractors.  During the
Consulting Period (as defined below), you agree that the Consulting Services
shall be exclusive to the Company – you may not render similar such services to
any person or entity other than the Company.


    2.   Consulting Period.  The period during which you will provide the
Consulting Services to the Company (the “Consulting Period”) shall commence as
of July 1, 2012 and shall continue until December 31, 2013.


    3.   Termination. Beginning July 1, 2013, either party may terminate this
Agreement with thirty (30) days advance written notice.


    4.   Fees.  As fees for all Consulting Services provided by you under this
letter agreement during the Consulting Period, the Company will pay you at the
rate of $1,150 per day for the period July 1, 2012 to December 31, 2012 (or
first seventy-two days of which no more than ten (10) days may be rolled over
into the January 1, 2013-June 30, 2013 period), for the period beginning January
1, 2013 through December 31, 2013 the Company will pay you at the rate of $1,100
per day for each day you provide Consulting Services (the “Consulting
Fees”).  During the Consulting Period, the Company shall pay you for Consulting
Services a minimum of:
 
 

  ●
twelve (12) days per month during the period July 1, 2012 to December 31, 2012,
        ●
eight (8) days per month during the period January 1, 2013 to June 30, 2013, and
        ●
four (4) days per month during the period July 1, 2013 to December 31, 2013.

 
 
 

--------------------------------------------------------------------------------

 
 
Mike Feinman Consulting Agreement
 
Dated as of March 15, 2012

 
 
 
All Consulting Fees under this letter agreement shall be payable without
deduction for federal income, social security, or state or local income
taxes.  In all events, any Consulting Fees payable under this letter agreement
shall be payable monthly in arrears, but in no event later than the 15th day of
the month following the month that such Consulting Services were provided.  In
the event Consultant is asked by Mr. Kippley and/or the Company to work
additional days above the minimum days per month (as set forth above), for each
such day worked the Consultant will be paid the prevailing daily rate.


    5.   Independent Contractor.  It is expressly agreed that you are acting
solely as an independent contractor in performing the Consulting
Services.  Neither party to this letter has any authority to bind or commit the
other nor will either party’s acts or omissions be deemed the acts of the
other.  The Company shall carry no worker's compensation insurance or any health
or accident insurance to cover you.  The Company shall not pay any contributions
to Social Security, unemployment insurance, federal or state withholding taxes,
or provide any other contributions or benefits which might be expected in an
employer-Independent Contractor relationship and you expressly waive any right
to such participation or coverage.  By executing this letter, you agree that you
shall make such contributions and pay applicable taxes and hereby indemnify and
hold harmless the Company in the event of your failure to do so.
 
    6.   Expenses.  The Consultant will be reimbursed for expenses incurred for
services performed for the Company.  This includes telephone charges and travel
expenses (air, hotel, car/taxi, meals) in accordance with Aceto’s Travel Policy.
The Consultant will need to obtain approval by Terry Kippley for any
travel-related expenses prior to purchase. The Consultant must provide receipts
for all expenses to the Company before any reimbursement will be issued to the
Consultant.  The Company will reimburse approved expenses within 30 days of
receipt.
 
    7.   Confidential Information and Non-Compete.  By executing this letter
agreement below, you agree that during the course of your providing services to
the Company as an independent contractor and for a period of one-year following
the end of this agreement, you shall not, directly or indirectly, use or
disclose, in whole or in part, any of the Company's trade secrets, confidential
or proprietary information subject to the terms and conditions of the
Non-Disclosure Agreement, as annexed in Exhibit A.


    8.   Entire Agreement.  This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and supersede all agreements
and understandings (whether written or oral) between the parties hereto
concerning the subject matter hereof.  This Agreement may be modified by the
parties hereto only by a written supplemental agreement executed by both
parties.


    9.   Governing Law.  Any and all actions or controversies arising out of
this letter agreement or your engagement, including, without limitation, tort
claims, shall be construed and enforced in accordance with the laws of the State
of New York, without regard to its choice of law rules.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Mike Feinman Consulting Agreement
 
Dated as of March 15, 2012

 
 
 
Kindly sign your name at the end of this letter agreement to signify your
understanding and acceptance of these terms and that no one at the Company has
made any other representation to you.  The letter agreement, countersigned by
you, must be returned to the Company on or before March 16, 2012.
 


 

Very truly yours,               ACETO CORPORATION                       /s/
Charles J. Alaimo       Name:  Charles J. Alaimo       Title:    Vice President,
Human Resources      
 
              Agreed and accepted this 16 day       of  March, 2012            
          /s/ Mike Feinman       Mike Feinman      

 
 
-3-

--------------------------------------------------------------------------------

 
 
Mike Feinman Consulting Agreement
 
Dated as of March 15, 2012


 
Exhibit A: CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT


This agreement is made by the Independent Contractor and Aceto Corporation and
its divisions, subsidiaries and affiliated entities (collectively referred to
herein as “Aceto”) having their principal place of business at 4 Tri Harbor
Court, Port Washington, NY 11050.


WHEREAS, Aceto desires to employ the Independent Contractor and the Independent
Contractor desires to be employed upon the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Aceto and the Independent Contractor agree as follows:


1.           General. Aceto hereby employs the Independent Contractor and the
Independent Contractor agrees to be employed by Aceto upon the terms and
conditions set forth herein.


2.           Term of Employment.  The Independent Contractor’s employment with
Aceto shall be for a set period as defined in the Independent Contractor
Agreement.


3.           Definition.  “Confidential Information” means any information
concerning or referring in any way to the business of Aceto disclosed to or
acquired by the Independent Contractor through or as a consequence of the
Independent Contractor’s employment with Aceto.  For purposes of this Agreement,
Confidential Information consists of information proprietary to Aceto which is
not generally known to the public and which in the ordinary course of business
is maintained by Aceto as confidential.  By way of example and without
limitation, Confidential Information consists of computer software, trade
secrets, patents, inventions, copyrights, techniques, designs, and other
technical information in any way concerning or referring to scientific,
technical or mechanical aspects of Aceto’s products, concepts, processes,
machines, engineering, research and development.  Confidential Information also
includes, without limitation, information in any way concerning or referring to
Aceto’s business methods, business plans, forecasts and projections, operations,
organizational structure, finances, customers, funding, pricing, costing,
marketing, purchasing, merchandising, sales, products, product information,
suppliers, customers, Independent Contractors or their compensation, data
processing, software and all other information designated by Aceto as
“confidential”.


Confidential Information does not include information, customers, technical data
or know-how which:
 
(i)
is in the possession of the receiving party at the time of disclosure as shown
by the receiving party’s files and records immediately prior to the time of
disclosure;
   
(ii)
prior or after the time of disclosure becomes part of the public knowledge or
literature, not as a result of any inaction or action of the receiving party;
   
(iii)
is approved for release by the disclosing party;
   
(iv)
was rightfully received from third parties; or
   
(v)
was independently developed by the receiving party.

 
 
-4-

--------------------------------------------------------------------------------

 
 
Mike Feinman Consulting Agreement
 
Dated as of March 15, 2012

 
 
 
4.   Non-Disclosure of Confidential Information.  The Independent Contractor
covenants and agrees with Aceto that he will not at any time, except in the
performance of his obligations to Aceto hereunder or with the prior written
consent of Aceto, directly or indirectly, disclose any Confidential Information
that he has obtained or may obtain by reason of his association with Aceto or
any of its divisions, subsidiaries and affiliated entities.  The Independent
Contractor agrees not to use the Confidential Information disclosed to him by
Aceto for his own use or for any purpose. The Independent Contractor will not
disclose the Confidential Information to third parties.  The Independent
Contractor agrees that he will take all reasonable steps to protect the secrecy
of and avoid disclosure or use of the Confidential Information of Aceto in order
to prevent it from falling into the public domain or the possession of
unauthorized persons.  The Independent Contractor agrees to notify Aceto in
writing of any misuse or misappropriation of such Confidential Information of
Aceto which may come to his attention.


5.   Non-Compete. Until the period ending one year after the Independent
Contractor ceases to be employed by Aceto (the “Non-Competition Period”),
Independent Contractor shall not, directly or indirectly, either for himself or
any other person, own, manage, control, materially participate in, invest in,
permit his name to be used by, act as consultant or advisor to, render material
services for (alone or in association with any person, firm, corporation or
other business organization) or otherwise assist in any manner any business
which is a competitor of a substantial portion of Aceto’s business or of the
business of any subsidiary of Aceto (collectively, a "Competitor").  Nothing
herein shall prohibit Independent Contractor from being a passive owner of not
more than five percent (5%) of the equity securities of a Competitor which is
publicly traded, so long as he has no active participation in the business of
such Competitor.


6.   Non-Solicitation. During the Non-Competition Period (as defined in Section
5 above), Independent Contractor shall not, directly or indirectly: (i) induce
or attempt to induce or aid others in inducing anyone working at Aceto to cease
working at Aceto, or in any way interfere with the relationship between Aceto
and anyone working at Aceto; or (ii) in any way interfere with the relationship
between Aceto and any customer, supplier, licensee or other business relation of
Aceto.


7.   Injunctive Relief.  Without intending to limit the remedies available to
Aceto, the Independent Contractor acknowledges that a breach of any of the
covenants contained in sections 4, 5 or above may result in material and
irreparable injury to Aceto or its affiliates or subsidiaries for which there is
no adequate remedy at law; that it will not be possible to measure damages for
such injuries precisely; and that in the event of such a breach or threat
thereof, Aceto shall be entitled to obtain a temporary restraining order and/or
a preliminary and/or permanent injunction restraining the Independent Contractor
from engaging in activities prohibited by sections 4, 5 and/or 6 above or such
other relief as may be required specifically to enforce any of the covenants in
sections 4, 5 and/or 6.  If for any reason a final decision of any court
determines that the restrictions under sections 4, 5 and/or 6 are not reasonable
or that consideration therefore is inadequate, such restrictions shall be
interpreted, modified and/or rewritten by such court to include as much of the
duration and scope identified in sections 4, 5 and/or 6 as will render such
restrictions valid and enforceable.


8.   Severability.  If a court of competent jurisdiction determines that any
term or provision hereof is invalid or unenforceable:  (i) the remaining terms
and provisions hereof shall be unimpaired; and (ii) such court shall have the
authority to replace such invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Mike Feinman Consulting Agreement
 
Dated as of March 15, 2012

 
 
 
9.   Successors.  This Agreement shall be binding upon, inure to the benefit of
and be enforceable by the Independent Contractor and Aceto, their respective
heirs, executors, administrators and assigns.  In the event Aceto is merged,
consolidated or liquidated by a parent corporation, or otherwise combined into
one or more corporations, the provisions of this Agreement shall be binding upon
and inure to the benefit of the parent corporation or the corporation resulting
from such merger or to which the assets shall be sold or transferred, which
corporation from and after the date of such merger, consolidation, sale or
transfer shall be deemed to be Aceto for purposes of this Agreement.  This
Agreement shall not be assignable by the Independent Contractor.
 
10.        Return of Information.  Upon request of Aceto, the Independent
Contractor agrees to promptly return all Confidential Information furnished to
him/her by Aceto, together with all copies thereof in his/her possession.
 
11.        Governing Law.  This Agreement will be governed by the laws of the
State of New York.


12.        Entire Agreement.  This Agreement sets for the entire agreement and
understanding between the parties concerning the subject matter set forth herein
and supersedes all prior agreements, memoranda, representations and
understandings between them concerning the subject matter set forth
herein.  Except as provided in this Agreement, no other relationship shall be
created by this Agreement.  This Agreement may only be amended by a written
agreement signed by Aceto and the Independent Contractor.


-6-